                                                                         U.S. DISTRICT COURT
                      IN THE UNITED STATES DISTRICT COURT                   AUGUST'. Us v.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                         2019 OCT 16 PM 3: 18
                                  DUBLIN DIVISION
                                                                             SOTlTibi- 'Ji- GA.
WILLIE E. NEWTON,

             Plaintiff,

      V.                                               CV 319-063


BRIAN OWENS,Vice-Chairman, and
WILLIAM CURRY,District Operation
Manager,

             Defendants.



                                       ORDER




      After a careftil, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES as MOOT Plaintiffs motion to proceed in forma pauperis, (doc. no. 2),

DISMISSES this case without prejudice, arilj CLOSES this civil action.

      SO ORDERED this //^ day of October, 2019, at.^gusta, Georgia.


                                                   ITED STATES DISTRICT JUD
